                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        UNITED STATES OF AMERICA,
                                   4                                                    Case No. 18-cv-01652-SI (SI)
                                                       Plaintiffs,
                                   5                                                    THIRD PRETRIAL PREPARATION
                                                v.                                      ORDER (CIVIL)
                                   6
                                        ALFRED HARDING, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: May 10, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: July 12, 2019.
                                  15
                                       EXPERT DISCOVERY CUTOFF is: July 12, 2019.
                                  16
                                       DISPOSITIVE MOTIONS SHALL be filed by; September 20, 2019;
                                  17        Opp. Due: October 4, 2019; Reply Due: October 11, 2019;
                                            and set for hearing no later than November 1, 2019 at 10:00 AM.
                                  18

                                  19   PRETRIAL CONFERENCE DATE: December 17, 2019 at 3:30 PM.

                                  20   JURY TRIAL DATE: January 6, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  21
                                       TRIAL LENGTH is estimated to be days.
                                  22

                                  23   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                       The Court granted the parties request to continue the litigation schedule. The settlement
                                  24   conference scheduled to occur before Magistrate-Judge Laporte shall be continued to
                                       6/28/19.
                                  25

                                  26
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  27   of the case, including settlement. Parties SHALL conform to the attached instructions.

                                  28
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   1   action.
                                   2          IT IS SO ORDERED.
                                   3

                                   4   Dated: 2/21/19
                                   5                                                    ____________________________________
                                   6                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                    2
